*737OPINION AND ORDER
This is a disciplinary proceeding in which the Board of Governors of the Kentucky Bar Association, by a 14-0 vote, found respondent guilty of unprofessional conduct and recommended that she be disbarred from the practice of law.
We have reviewed the record and adopt the recommendation of the Board of governors.
In three separate charges the Kentucky Bar Association accused the respondent of neglecting legal matters entrusted to her; of engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation; of fabricating or manufacturing a court order and providing a copy of said purported order to her client; and of abandoning representation of a client without notice of that fact to the client.
The respondent was personally served with the charges and failed to respond or to defend against them. The record demonstrates lack of fidelity to the interest of clients and supports the finding of guilty upon each of the charges.
Accordingly, it is ordered that respondent be, and she is hereby, disbarred from the practice of law in this Commonwealth effective with the date of this order, and she is directed to pay the costs of this proceeding.
The respondent shall notify all courts in which she has matters pending, and all clients for whom she is actively involved in litigation and similar legal matters, of her inability to continue to represent them, and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly placed in the United States mail within 10 days of the date of this order, and the respondent shall simultaneously provide a copy of all such letters to the Director of the Association.
All concur.
ENTERED: December 27, 1990
/s/ Robert F. Stephens Chief Justice